Title: John Brown Cutting to Abigail Adams, 28 May 1787
From: Cutting, John Brown
To: Adams, Abigail


        
          Hague Monday Eveng May 28. 1787.
          Dear Madam
        
        Agreably to the intimation in the note I had the pleasure to address you from the Inn—we reached Harwich the next morning by eight, where Capt Flynn soon recognized his Excellency and congratulated himself on the prospect of once more conveying him to Holland. Yet he did not forget politely to regret that Mrs Adams was now absent and cou’d not therefore join in “his triumph nor partake the gale”:—a finer western one never fill’d a mainsail. For which reason I suppose as we shou’d not want any earthly eatable, the kind Landlord at Harwich put up provisions and refreshments sufficient for a transatlantic voyage It was in vain to remonstrate—he propounded and Mr Adams concluded—Thus amply victual’d, water’d, brandied, pepper’d and chocolated, we were boated on board the Packet, and hoisted anchor at ½ past three—The breeze fair and full as it cou’d untempestuously blow.
        Our female fellow passengers permit me first to introduce to you. Imprimis two dutch matrons with one goodly child and two fine bundles of fresh asparagus. Item a dutch virgin—reputed tutress to the infants of the house of orange. A trig decent person laced in a tight boddice in a cloth riding dress—a cap with a cambrick border—filleted close to her temples with a yellow ribband—cotton hose and white slippers. A german woman of uncommon corpulency and scarlet features—mincing like a new made Countess, breathing like a porpoise and prating like a magpie—An inoffensive and well-behaving maid servant. An impertinent and saucy english woman, of age and occupation dubious—but acting on board, as the guide and guardian of a pretty affable, entertaining demi-(perhaps emaculately) virtuous maiden, with pearly teeth, dark eyes, auburn ringlets, clear complexion tho’ a little redden’d by art, who is full of american french, and english anecdote, and delineates characters both public and private with equal justness and facility.
        Beside Mr Adams and myself, there were only a german merchant and a well-temper’d Hollander of the masculine gender. They seemed, civil, decent painstaking sort of animals—distinguished by no striking excellence or obvious absurdity.
        Precisely at five o clock I began to diminish in fluency of dialogue and to feel as if I cou’d not help it. I was much obliged to Mr Adams and took it very kindly that he condescended to sympathise with me from the very bottom of his heart. It is a happy thing to have a friend in our distresses who can feel for us. Our efforts were truly social and reciprocal for many hours. They were not at the time joyous but very grievous—and continued so until sunday morning—with a few intervals of slumber. About eight we were landed pale and puny as the flitting ghosts of departed plumpness.
        Having quietly permitted six impositions ere we had proceeded as many paces—we hasten’d to a seventh—in hiring horses and a carriage. To the commissary we hasten’d and intreated for the same. The Commissary knew our wants better than we did. Two carriages were he thought few enough in all conscience. Thro’ our wan visages he beheld a dignity that no sea sickness nor rueful length of beard cou’d conceal. Two carriages and six cattle (the postilions included) were slowly paraded, accepted, occupied and paid for on the spot. Rotterdam was the City toward which our stomachs and wishes equally yearned. Our twin vehicles attracted the croud. They gazed with admiration at two entire carriages. Had the Commissary proposed four additional ones I do think Mr Adams might possibly have objected. In an open car painted with all the colours of the rainbow—built in the age and moulded after the manner of the Goths—the three coffers of baggage William our loyal domestic, a low dutch domini in the habit of his order and as doughty a driver as any in Batavia led the Van of the cavalcade. But the antiquity and barbaric grandeur of that nameless structure in which the philosophic minister and his renowned secretary were wafted over the muddy marle, beggars all description. Conceive of a vehicle neither resembling chaise, waggon cart chariot or wheelbarrow yet partaking the ugliness and all the ill qualities of each—distressing to the eye of taste, incommodious to the traveller, wearisome even to Elephants on a turnpike—with cushions and lining of crimson damask—broken windows, warped sides, cracked leather, hideous images, wooden springs, rope tackling, and no harness—conceive in short all the misshapen forms into which a cargo of timber can be hewn, be carved, be gilded, be twisted and bedevil’d—and when you have mingled these ideas, the result will only be a type of that machine in which after uncounted jolts and bruizes, horse baitings & bear baitings, perils by ferriage, and dangers by dykes, twinges of hunger extortion for poached eggs, beside an unenumerated catalogue of minor distresses, we arrived at seven in the famous City of Roterdam.
        Having sip’d a corroborating cup of tea at the Marschall Turenne Hotel, we encompass’d the City round about—saw the Mynheers and the maidens—their short bodies and long feet—clear complexions and clean hose—Beheld in a church a decent display of batavian pulpit oratory and out of it gazed at the grandeur of gigantic windmills. Paid homage at the statue of Erasmus—and after surveying, prim hedges, neat parterres, lofty tulips, trim trees and capital canals, return’d facetious, and retir’d fatigued.
        This morning renovated and refreshed, having breakfasted and discharged every extravagant item in the bill we embarked at eight on the canal for the Hague. Disappointed in not engaging the state room—Mr Adams and myself are crouded by six fat redoubtable dutchmen who after fumigating us with tobacco for two hours without pity, at length expel us from [th]e hive half-suffocated. To escape the smoak we flee into an unmerciful shower, with which we are genially moisten’d during the residue of the voyage. I fret, Mr Adams laughs—the Hollanders smoke—until we arrive at a comfortable Inn, where Monsr. Dumas having paid his respects to Mr Adams and made many, many enquiries after the Ladies in Grosvenor Square, Mr A. and this narrator, dine sumptuously drink strong coffee redundantly, and beg leave to superscribe this scrawl for you before the post goes off for England.
        Therefore / Dear Madam / Your Most Obedt & very Humbl Servt
        John Brown Cutting
        Particular compliments to Mrs Smith and Steuben, the precious Steuben.
      